Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8800 Contact: Roland O. Burns Sr. Vice President and Chief Financial Officer Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. REPORTS THIRD QUARTER 2 FRISCO, TEXAS, November 2, 2009 – Comstock Resources, Inc. ("Comstock" or the "Company") (NYSE: CRK) today reported financial and operating results for the three months and nine months ended September 30, 2009.Reported results for the three months and nine months ended September 30, 2008 reflect the Company's offshore operations, which were sold during 2008, as discontinued operations. Financial Results for the Three Months and Nine Months Ended September 30, Comstock reported a net loss of $12.6 million or 28¢ per share for the third quarter of 2009 as compared to 2008's third quarter net income from continuing operations of $54.8 million or $1.18 per diluted share.The loss in the third quarter is primarily attributable to lower oil and natural gas prices in 2009.Comstock averaged $3.63 per Mcf for sales of its natural gas production in the third quarter of 2009, 64% lower than the $10.16 per Mcf realized in 2008's third quarter.Realized oil prices in the third quarter of 2009 averaged $57.96 per barrel, 45% lower than the $105.15 per barrel in 2008's third quarter. Comstock's production in the third quarter of 2009 increased 13% to 17.0 billion cubic feet equivalent of natural gas ("Bcfe") as compared to production of 15.0 Bcfe in the third quarter of 2008.The 2009 third quarter average daily production rate of 184.3 million cubic feet of natural gas equivalent ("MMcfe") increased 9% from the 2009 second quarter production rate of 168.6 MMcfe per day. The lower oil and natural gas prices caused the third quarter of 2009's oil and gas sales to decrease 59% to $67.4 million as compared to 2008's third quarter sales of $163.9 million.Comstock's operating cash flow (before changes in working capital accounts) in the third quarter of 2009 of $70.0 million decreased 47% from 2008's third quarter operating cash flow from continuing operations of $133.0 million.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses, decreased 66% to $46.8 million in 2009's third quarter from 2008's third quarter EBITDAX from continuing operations of $138.9 million. Comstock reported a net loss of $29.7 million or 66¢ per share for the first nine months of 2009 as compared to net income from continuing operations of $154.6 million or $3.36 per diluted share in the first nine months of 2008.The loss for the first nine months of 2009 is also primarily attributable to the substantial decline in oil and natural gas prices.Comstock averaged $4.05 per Mcf for sales of its natural gas production in the first nine months of 2009, 58% lower than the $9.65 per Mcf realized in the first nine months of 2008.Realized oil prices in the first nine months of 2009 averaged $46.42 per barrel, 53% lower than the $97.74 per barrel in the first nine months of 2008.Comstock's production in the first nine months of 2009 increased 8% to 46.4 Bcfe as compared to pro forma production of 43.1 Bcfe in the first nine months of 2008, which excludes production from properties sold during 2008. Oil and gas sales for the first nine months of 2009 decreased 57% to $200.7 million from $463.6 million in the first nine months of 2008.Operating cash flow (before changes in working capital accounts) generated by Comstock in the first nine months of 2009 of $156.9 million decreased 56% from operating cash flow from continuing operations of $358.8 million in the first nine months of 2008.EBITDAX decreased 65% to $134.3 million in the first nine months of 2009 from EBITDAX from continuing operations of $387.2 million in the first nine months of 2008.2009 Drilling Results During the first nine months of 2009, Comstock drilled 38 wells (28.2 net), all of which were successful.Thirty-one of the 38 wells drilled were horizontal wells. The Company's drilling program this year is primarily focused on developing its Haynesville shale properties in East Texas and North Louisiana.Through the end of the third quarter, the Company has drilled 28 horizontal wells (20.8 net) in the Haynesville or Bossier shale in 2009, 25 of which are currently producing.The remaining three are in the process of being completed.As of September 30, 2009, Comstockwas drilling six horizontal wells and was also participating in the drilling of a non-operated horizontal well.All of these wells are targeting the Haynesville shale. Since the Company's last operational update, Comstock has completedthree additional successful operated Haynesville shale horizontal wells in DeSoto Parish in North
